DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 recites “and obtaining the first neural network model based on the fourth image and the fifth image and the.” Kindly consider amending the claim to instead recite “and obtaining the first neural network model based on the fourth image and the fifth image.”
Double Patenting
Claims 29, 30, 35, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12, 15, 17, and 31 of U.S. Patent No. 10,726,587. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader than the claims of the conflicting patent. See the following table:
Current application
Conflicting patent
29. A method implemented on a computing device having at least one processor, and at least one computer-readable storage medium, the method comprising: 

obtaining a first set of projection data with respect to a first dose level acquired by a scanner; 




determining, based on the first set of projection data, a second set of projection data, the second set of projection data relating to a second dose level that is lower than the first dose level; and 




















training a neural network model based on the first set of projection data and the second set of projection data, 

the trained neural network model being configured to convert a third set of projection data to a fourth set of projection data, the fourth set of projection data having a lower noise level than the third set of projection data.


obtaining a first set of projection data with respect to a first dose level acquired by a scanner; 



determining, based on the first set of projection data, a second set of projection data, the second set of projection data relating to a second dose level that is lower than the first dose level, wherein the second set of projection data is determined according to operations including: 

determining a first distribution of radiation with respect to the second dose level before the radiation passing through a subject; 

determining, based on the first distribution of the radiation and the first set of projection data, a second distribution of the radiation after the radiation passing through the subject; 

determining a noise estimation of the scanner; and determining, based on the second distribution of the radiation and the 

reconstructing, based on the second set of projection data, a second image; and 


training a first neural network model based on the first image and the second image.


+ 31. The method of claim 1, wherein the trained first neural network model is configured to convert a third image to a fourth image, the fourth image exhibiting a lower noise level than the third image, wherein an effectiveness of the first neural network model for lowering the noise level of the fourth image is associated with a difference between the first noise level and the second noise level.


obtaining projection data with respect to a dose level; 


reconstructing, based on the projection data, a first image by a first reconstruction parameter; 

reconstructing, based on the projection data, a second image by a second reconstruction parameter, the second reconstruction parameter being different from the first reconstruction parameter; and 














training a neural network model based on the first image and the second image, 

the neural network model being configured to convert a third image to a fourth image, wherein the fourth image exhibits greater image quality than the third image, the image quality relating to at least one of a contrast ratio and a spatial resolution.


obtaining a first set of projection data with respect to a first dose level acquired by a scanner; 

reconstructing, based on the first set of projection data, a first image; determining, based on the first set of projection data, a second set of projection data, the second set of projection data relating to a second dose level that is lower than the first dose level, wherein the second set of projection data is determined according to operations including: determining a first distribution of radiation with respect to the second dose level before the radiation passing through a subject; determining, based on the first distribution of the radiation and the first set of projection data, a second distribution of the radiation after the radiation passing through the subject; determining a noise estimation of the scanner; and determining, based on the second distribution of the radiation and the noise estimation, the second set of projection 


training a first neural network model based on the first image and the second image.

+ 12. The method of claim 1, furthering comprising:Page 6 of 20 training a second neural network model, wherein the second neural network model is trained based on a sixth image and a seventh image, wherein the sixth image is reconstructed based on a third set of projection data, wherein the seventh image is reconstructed based on the third set of projection data, wherein an image quality of the seventh image is greater than that of the sixth image, the image quality relating to at least one of a contrast ratio and a spatial resolution.



15. The method of claim 1, wherein the first dose level is 5mSv or above, or 15mSv or above.
38. The method of claim 29, wherein the first dose level is 15mSv or above.
15. The method of claim 1, wherein the first dose level is 5mSv or above, or 15mSv or above.
39. The method of claim 29, wherein the second dose level is 10% or below of the first dose level.
17. The method of claim 1, wherein the second dose level is no more than 10% of the first dose level, or no more than 40% of the first dose level.
40. The method of claim 29, wherein the second dose level is 40% or below of the first dose level.
17. The method of claim 1, wherein the second dose level is no more than 10% of the first dose level, or no more than 40% of the first dose level.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 29, 31-34, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (U.S. Pub. No. 2018/0018757), as cited in the IDS filed 18 August 2020.
Regarding claim 19, Suzuki teaches:
A method implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication port connected to an imaging device (See the Abstract.), the method comprising: 
obtaining a first image with respect to a first dose level (See Fig. 8B, “input lower-quality raw project data” and [0116]: “Lower-dose, lower-quality input raw projection images are…”); 
determining, based on a first neural network model and the first image, a second imaqe with respect to a second dose level (See Fig. 8B, either of the bottom two “output raw projection data at different resolutions (scales)” and [0116]: “The output multi-resolution (scale) projection images from the trained N multiple machine learning models are combined by using the inverse multi-resolution (scale) transform to provide the original resolution (scale) simulated high-dose output projection images.”); and 
generating, based on a second neural network model and the second image, a third image with respect to a third dose level that is higher than at least one of the first dose level or the second dose level (See Fig. 8B, top level “machine learning model” serves as the claimed “second neural network model”. The “output raw projection data at original resolution” serves as the claimed “third image” that is generated based on the second neural network model and second image (multi-resolution/scale projection images from lower levels) that is higher than the first dose level.).

Regarding claim 20, Suzuki teaches:
The method of claim 19, wherein the first neural network model is generated by: obtaining a fourth image with respect to a fourth dose level and a fifth image with respect to a fifth dose level lower than the fourth dose level; and obtaining the first neural network model based on the fourth image and the fifth image and the (See Fig. 8A, depicting supervision of the machine learning model, and [0116]: “N multiple machine learning models are trained with a set of corresponding resolution (scale) input and desired projection images.” These training input images serve as the claimed “fifth image” and these training desired images serve as the claimed “fourth image”. ). 

Regarding claim 21, Suzuki teaches:
The method of claim 31, wherein the simulating the second set of projection data comprises: determining a first distribution of a radiation with respect to the fifth dose level before the radiation passing through a subject; determining, based on the first (See the distributions of radiation represented by the input raw projection data in Figs. 8A-B and [0117]: “simulated lower-dose projection images may be used instead of using real lower-dose projection images. This implementation starts with higher-dose projection images with less noise. Simulated noise is added to the higher-dose projection images. Noise in projection images has two different types of noise components: quantum noise and electronic noise. Quantum noise in x-ray images can be modeled as signal-dependent noise, while electronic noise in x-ray images can be modeled as signal-independent noise. To obtain simulated lower-dose projection images, simulated quantum noise and simulated electronic noise are added to the higher -dose projection images.”).

Regarding claim 22, Suzuki teaches:
The method of claim 19, wherein the second neural network model is generated by obtaining a sixth image, the sixth image being reconstructed based on a third set of projection data, obtaining a seventh image, the seventh image being reconstructed based on the third set of projection data, and obtaining the second neural network model based on the sixth image and the seventh image, wherein an image quality of the seventh image is greater than that of the sixth image, the image quality relating to at least one of a contrast ratio and a spatial resolution (See Fig. 8A, where the models are generated based on input raw projection data serving as the third set of projection data and the multi-scale transformed lower-quality raw project data serving as the sixth and seventh images.).

Regarding claim 29, Suzuki teaches:
A method implemented on a computing device having at least one processor, and at least one computer-readable storage medium (See the Abstract.), the method comprising: 
obtaining a first set of projection data with respect to a first dose level acquired by a scanner (See [0117]: “In another implementation example of training the machine-learning model, simulated lower-dose projection images may be used instead of using real lower-dose projection images. This implementation starts with higher-dose projection images with less noise. Simulated noise is added to the higher-dose projection images…To obtain simulated lower-dose projection images, simulated quantum noise and simulated electronic noise are added to the higher -dose projection images.”); 
determining, based on the first set of projection data, a second set of projection data, the second set of projection data relating to a second dose level that is lower than the first dose level (See [0117]: “In another implementation example of training the machine-learning model, simulated lower-dose projection images may be used instead of using real lower-dose projection images. This implementation starts with higher-dose projection images with less noise. Simulated noise is added to the higher-dose projection images…To obtain simulated lower-dose projection images, simulated quantum noise and simulated electronic noise are added to the higher-dose projection images.”); and 
training a neural network model based on the first set of projection data and the second set of projection data (See Fig. 8A.), the trained neural network model being configured to convert a third set of projection data to a fourth set of projection data, the fourth set of projection data having a lower noise level than the third set of projection data (See Fig. 8B, “input lower-quality raw project data” converted to “output raw projection data at original resolution” at a lower noise level.).

Regarding claim 31, Suzuki teaches:
The method of claim 20, wherein the obtaining the fourth image and the fifth image including: obtaining a first set of projection data with respect to the fourth dose level; reconstructing the fourth image based on the first set of projection data; simulating a second set of projection data based on the first set of projection data; and reconstructing the fifth image based on the second set of projection data (See Fig. 8A and [0116]: “N multiple machine learning models are trained with a set of corresponding resolution (scale) input and desired projection images.” The fourth dose level is considered the same as the second dose level which is considered the same as the first dose level. The fifth dose level is considered the same as the first dose level.).

Regarding claim 32, Suzuki teaches:
The method of claim 19, wherein the second dose level is higher than the first dose level (See [0116]. The first second dose level (multi-scale output) is higher than the first dose level (input).).

Regarding claim 33, Suzuki teaches:
The method of claim 19, wherein an image quality of the third image is greater than that of the first image and the second image, the image quality relating to at least one of a contrast ratio and a spatial resolution (See the high dose output raw projection at original resolution in Fig. 8B.).

Regarding claim 34, Suzuki teaches:
The method of claim 29, wherein the determining the second set of projection data comprises: determining a first distribution of radiation with respect to the second dose level before the radiation passing through a subject; determining, based on the first distribution of the radiation and the first set of projection data, a second distribution of the radiation after the radiation passing through the subject; determining a noise estimation of the scanner; and determining, based on the second distribution of the radiation and the noise estimation, the second set of projection data (See the distributions of radiation represented by the input raw projection data in Figs. 8A-B and [0117]: “simulated lower-dose projection images may be used instead of using real lower-dose projection images. This implementation starts with higher-dose projection images with less noise. Simulated noise is added to the higher-dose projection images. Noise in projection images has two different types of noise components: quantum noise and electronic noise. Quantum noise in x-ray images can be modeled as signal-dependent noise, while electronic noise in x-ray images can be modeled as signal-independent noise. To obtain simulated lower-dose projection images, simulated quantum noise and simulated electronic noise are added to the higher-dose projection images.”).

Regarding claim 37, Suzuki teaches:
The method of claim 29, wherein the first dose level is 5mSv or above (See [0054]: “Average radiation dose in a chest CT exam is 7 millisievert (mSv) [16].”).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30 and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pub. No. 2015/0201895), hereinafter “Suzuki 2”, as cited in the IDS filed 18 August 2020, in view of Braun (U.S. Pub. No. 2015/0117738), as cited in the same IDS.
Claim 30 is met by the combination of Suzuki 2 and Braun, wherein
-Suzuki 2 teaches:
A method implemented on a computing device having at least one processor, and at least one computer-readable storage medium (See the Abstract.), the method comprising: 
obtaining projection data with respect to a dose level (See step 202 in Fig. 2, teaching low dose CT images, generated from projection data. According to [0026]: “In an example test implementation of the present techniques, instead of using real LDCT images, simulated LDCT images were used. For example, simulated LDCT images were formed by degrading real HDCT images, and using these degraded images as input images to the supervised dose reduction technique…Simulated low-radiation-dose sinograms obtained with this method used for creating simulated LDCT images by using a reconstruction algorithm such as filtered back projection or an iterative reconstruction algorithm.”); 
reconstructing, based on the projection data, a first image by a first reconstruction parameter (See [0026]: “In an example test implementation of the present techniques, instead of using real LDCT images, simulated LDCT images were used. For example, simulated LDCT images were formed by degrading real HDCT images, and using these degraded images as input images to the supervised dose reduction technique.”); 
reconstructing, based on the projection data, a second image by a second reconstruction parameter (See [0026]: “Similarly HDCT images are reconstructed from original HD sinograms.” The HDCT images include both the claimed “first image” and “second image” generated by the same reconstruction parameter.); and 
training a neural network model based on the first image and the second image (See Fig. 2, training phase.), the neural network model being configured to convert a third image to a fourth image, wherein the fourth image exhibits greater image quality than the third image, the image quality relating to at least one of a contrast ratio and a spatial resolution (See Fig. 2, application phase, where the non-training LDCT images 218 serve as the claimed “third image” and the converted HD-like ct images 220 serve as the claimed “fourth image”. See [0024], where the fourth image exhibits higher resolution: “For low-dose CT image conversion, the machine-learning models described herein may convert the input image, characterized by a low-dose CT image noise level to a high-dose CT image noise level, for example through applying a trained noise suppression on identified sub-regions or sub-volumes of the input image…In some such examples, the resulting enhanced low-dose CT image will have both a noise level characteristic of what is generally considered high-dose CT image noise levels and an edge contrast that is also characteristic of what is generally considered high-dost CT image edge contrast or resolution.”).
-Suzuki 2 does not disclose the following explicitly; however, Braun teaches:
reconstructing, based on the projection data, a second image by a second reconstruction parameter, the second reconstruction parameter being different from the first reconstruction parameter (See [0052]: “Such projection data records, which then form the base data for a reconstruction of CT renderings, are stored in a memory of a computer unit 4 and can be reconstructed with different diagnostic goals using different reconstruction parameters, for example in respect of the used slice thickness, the used HU-value window or in respect of the kernel used for the reconstruction.”); and
-Motivation to combine:
Suzuki 2 and Braun together teach the limitations of claim 30. Braun is directed to a similar field of art (computed tomography reconstruction). Therefore, Suzuki 2 and Braun are combinable. Modifying the system and method of Suzuki 2 by adding the capability of reconstructing, based on the projection data, a second image by a second reconstruction parameter, the second reconstruction parameter being different from the first reconstruction parameter, as taught by Braun, would yield the expected and predictable result of acquiring a set of patient CT data for different diagnostic goals. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki 2 and Braun in this way.

Claim 41 is met by the combination of Suzuki 2 and Braun, wherein
-The combination of Suzuki 2 and Braun teaches:
The method of claim 30, wherein 
-And Suzuki 2 further teaches:
the second image exhibits greater image quality than the first image (See HDCT vs LDCT in Fig. 2.).

Claim 42 is met by the combination of Suzuki 2 and Braun, wherein
-The combination of Suzuki 2 and Braun teaches:
The method of claim 30, wherein the training the neural network model based on the first image and the second image comprises: 
-And Suzuki 2 further teaches:
extracting, from the first image, a first region; extracting, from the second image, a second sub-region corresponding to the first region in the first image, the first region in the first image having a same size as the second region; and training the neural network model based on the first region in the first image and the second region in the second image (See [0016]: “With respect to FIG. 1, in the training phase, a supervised dose reduction technique is trained with different types of "input" images/volumes and corresponding "teaching" images/volumes. The "input" images, in the illustrated example, are images that are of a lower quality, such as low dose CT images. The "teaching" images are of higher quality images, such as high dose CT images. The "input" images and the "teaching" images are preferably corresponding images, in that they are images of the same tissue region.”).

Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pub. No. 2018/0018757), in view of Goto (U.S. Pub. No. 2015/0117738), as cited in the same IDS.
Claim 35 is met by the combination of Suzuki and Goto, wherein
-Suzuki teaches:
The method of claim 34, wherein 
-Suzuki does not disclose the following; however, Goto teaches:
the first distribution of radiation is determined based on at least one of a scanning parameter of the scanner that acquires the first projection data, an attenuation coefficient relating to a subject, and noises corresponding to the scanner, a response of a tube, a response of a detector of the scanner, a size of a focus of the scanner, a flying focus of the scanner, an integration time of the detector of the scanner, or a scattering coefficient of the subject (See Figs. 2 and 16, depicting determination of projection data based on tube response.).
-Motivation to combine:
Suzuki and Goto together teach the limitations of claim 35. Goto is directed to a similar
field of art (acquisition of projection data and reconstruction). Therefore, Suzuki and Goto are
combinable. Modifying the system and method of Suzuki by adding the capability to determine
the second set of projection data based on at least a response of a tube, as taught by Goto,
would yield the expected and predictable result of applying a step necessary to generating a
synthetic image, as in both Suzuki and Goto. Therefore, it would have been obvious to a person
of ordinary skill in the art before the effective filing date of the claimed invention to combine
Suzuki and Goto in this way.

Claim 36 is met by the combination of Suzuki and Goto, wherein
-Suzuki teaches:
The method of claim 32, wherein 
-Suzuki does not disclose the following; however, Goto teaches:
the determining the noise estimation comprises: detecting a response of detectors in the scanner when no radiation is emitted from the scanner (See Col. 7, lines 29-45.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 35.


Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pub. No. 2018/0018757), in view of Suzuki 2 (U.S. Pub. No. 2015/0201895).
Claim 38 is met by the combination of Suzuki and Suzuki 2, wherein
-Suzuki teaches:
The method of claim 29, wherein 
-Suzuki does not appear to teach the following; however, Suzuki 2 teaches:
the first dose level is 15mSv or above (See claim 8: “low-dose CT scan of 15 mSv”.).
-Motivation to combine:
Suzuki and Suzuki 2 together teach the limitations of claim 38. Suzuki 2 is directed to a similar field of art (low-dose CT image processing techniques). Therefore, Suzuki and Suzuki 2 are combinable. Modifying the system and method of Suzuki by adding the capability of setting the first dose level to 15mSv or above, as taught by Suzuki 2, would yield the expected and predictable result of accepting a wider range of input images (of varying doses). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki and Suzuki 2 in this way.

Claim 39 is met by the combination of Suzuki and Suzuki 2, wherein
-Suzuki teaches:
The method of claim 29, wherein 
-Suzuki does not appear to teach the following; however, Suzuki 2 teaches:
the second dose level is 10% or below of the first dose level (See claims 14-16.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 38.

Claim 40 is met by the combination of Suzuki and Suzuki 2, wherein
-Suzuki teaches:
The method of claim 29, wherein 
-Suzuki does not appear to teach the following; however, Suzuki 2 teaches:
the second dose level is 40% or below of the first dose level (See claims 14-16.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 38.

Claims 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki 2 (U.S. Pub. No. 2015/0201895), in view of Braun (U.S. Pub. No. 2015/0117738) in view of Cheng (U.S. Pub. No. 2018/0197317), as cited in the IDS filed 18 August 2020.
Claim 43 is met by the combination of Suzuki 2, Braun, and Cheng, wherein
-The combination of Suzuki 2 and Braun teaches:
The method of claim 42, wherein the training the neural network model based on the first region in the first image and the second region in the second image comprises: 
-The combination of Suzuki 2 and Braun does not disclose the following; however, Cheng teaches:
initializing parameter values of the neural network model; iteratively determining, at least based on the first region in the first image and the second region in the second image, a value of a cost function relating to the parameter values of the neural network model in each iteration, including updating at least some of the parameter values of the neural network model after each iteration based on an updated value of the cost function obtained in a most recent iteration; and determining the trained neural network model until a condition is satisfied (See [0044] and [0047].).
-Motivation to combine:
Suzuki 2, Braun, and Cheng together teach the limitations of claim 10. Cheng is directed to a similar field of art (post-acquisition processing of medical images). Therefore, Suzuki 2, Braun, and Cheng are combinable. Modifying the system and method of Suzuki 2 and Braun by adding the capability to initialize parameter values of the first neural network model and iteratively determine a value of a cost function in each iteration, including updating the parameter values and determining the model until a condition is satisfied, as taught by Cheng, would yield the expected and predictable result of optimized reconstruction. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki 2, Braun, and Cheng in this way.

Claim 44 is met by the combination of Suzuki 2, Braun, and Cheng, wherein
-The combination of Suzuki 2, Braun, and Cheng teaches:
The method of claim 43, wherein the condition includes that 
-And Cheng further teaches:
a variation of the values of the cost function among a plurality of iterations is below a threshold, or a threshold number of the iterations have been performed (See [0024].).
-Motivation to combine:
See the motivation to combine in the treatment of claim 43.







Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661